DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 9, 2016, is being examined under the first inventor to file provisions of the AIA .
An RCE was filed on November 9, 2021 re-opening prosecution.  In an Amendment filed on November 9, 2021, claims 1, 4, 11, 12, 15, 16, 17, 20, and 22 were amended, claims 21 and 23 were cancelled and new claims 24-27 were added.
Claims 1, 2, 4-12, 14-18, 20, 22, and 24-27are currently pending and under examination, of which claims 1, 11, and 17 are independent claims. 

Response to Amendment
Applicant’s amendments to the claims have overcome the objections previously set forth.

Response to Arguments
Applicant’s arguments with respect to the anticipatory and obviousness rejections of the independent claims 1, 11, and 17 and related dependent claims have been considered but are moot because the arguments do not apply to the new cited reference being used in the current rejections. 

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies.  The Examiner recommends the following changes:
Claim 24, line 3, insert “the” before the first instance of “controlling operation”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 6, 11, 12, 14, 17, 22, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,852,018 B1 to Floro (“Floro”) in view of US Patent Publication No. 2010/0070089 A1 to Harrod et al. (“Harrod”), and further in view of JP2018007157A to Sakaguchi et al. (“Sakaguchi”).
Regarding independent claim 1, Floro teaches:
A method comprising: Floro: “System and method for energy use control in an environmental control system”. Floro: Column 2, lines 30-35 (“The example environmental adjustment equipment 102 may include a heating, ventilating, and/or air conditioning (HVAC) system, a heat pump, or some other type of system for affecting the thermal comfort and/or air quality inside of a building such as a home or commercial building.”)
prompting, via a computing device, a user to select a particular comfort preference from a plurality of predefined comfort preferences, ... Floro: Column 3, lines 56-64 (“The example environmental adjustment equipment 102 may include one or more HVAC devices such as a heater, a cooling unit, a blower, an air duct damper, a hot water valve, and others utilized for indoor environmental temperature control and may also include devices such as humidifiers, dehumidifiers, ...”) Floro: Column 5, lines 23-24 (“...each control panel may be configured to Floro: Column 6, lines 7-9 (“...control system allows a user to select an operating (e.g., energy) mode for use during a timed period or an untimed period.”) Floro: Column 5, line 54, to Column 6, line 4 (“Operating-mode-based temperature control may be implemented through the selection of an energy mode for activation. As an example, a maximum energy save mode, a mid-energy save mode, and a comfort mode may be the available options for the operating-mode-based temperature control. The maximum energy save mode may correspond to a lower set-point temperature when the conditioned medium is heating (a higher set-point temperature when the condition media is cooling). The mid-energy save mode may correspond to a middle set-point temperature when the conditioned medium is heating or cooling. The comfort mode may correspond to a higher set-point temperature when the conditioned medium is heating (a lower set-point temperature when the conditioned medium is cooling). The example control system can allow a user to control the environmental adjustment equipment by specifying an energy mode instead of specifying a particular temperature value. Although only three energy modes are discussed in this example, in other examples more than three energy modes may be available.”)  Floro: Column 6, lines 15-25 (“An “operating mode” (OM) selected to provide a range of regulated temperature for a particular “area” or “zone” in a system, can be considered a mode of operation that, when activated (selected and in use), causes signals and/or commands to be output for use by HVAC equipment (including throttling devices, if present, such as air duct dampers) in order to provide for the OM's associated area/zone, a temperature or range of temperature that results in an amount of energy usage per unit of time (e.g., hour) relative to that of one or more other OM(s) for the area when, instead, activated (in use) for the same area.”) [The mode selected by the user to adjust the operation of the environmental equipment, whether comfort mode in heating or comfort mode in cooling reads on “select a particular comfort preference”.]
receiving, via the computing device, a single input from the user indicating the particular comfort preference; Floro: Column 6, lines 9-14 (“Additionally, the example control system allows a user to select the operating mode for use during a timed period or an untimed period with the engagement of a single switch or predetermined actuation(s) of one or more switches, such as might include a “confirm” or “done” switch actuation.”) Floro: Column 11, lines 34-35 (“This allows one touch operation by a user to switch operating modes.”) [The control system receiving from the user the operating mode selected with a single switch reads on “receiving, via the computing device, a single input from the user indicating the particular comfort preference”.]
determining the particular comfort preference based on the single input, ... Floro: Column 10, line 66, to Column 11, line 34 (“When operating to control environmental adjustment equipment, the example control system monitors for a user inputted operating sequence and/or operating mode change (operation 402)... If a change is detected (yes at decision 404), the example control system retrieves predetermined operating parameters for the operating sequence and/or operating mode (operation 406) ... The example control system then monitors for user ...select a different operating mode for use (operation 410)... when an “accept”, “confirm” or “done” switch (not shown) is actuated ..., the example control system can proceed to controlling the environmental adjustment equipment in accordance with the operating parameters (operation 418). This allows one touch operation by a user to switch operating modes.”) [The confirm or accept of the operating mode selected to control the environmental adjustment equipment reads on “determining the particular comfort preference associated with the user based on the single input”.]
...wherein the particular comfort preference is determined based on a selection, made with the single input using the computing device, Floro: Column 11, lines 34-35 [As described above.] of one of the plurality of predefined comfort preferences; Floro: Column 10, line 66, to Column 11, line 34 [As described above.] [The mode selected from other modes reads on “the plurality of predefined comfort preferences”.]
storing the particular comfort preference in a memory; and... Floro: Column 9, lines 15-16 (“...the set point values in use for each operating mode, can be stored...”) Floro: Column 17, lines 2-6 (“The example control system retrieves predetermined operating parameters such as last used or factory preset values for the STO sequence (operation 606), which may be stored in memory associated with the example control system.”) Floro: Column 19, lines 14-16 (“...the example control system retrieves predetermined operating parameters such as the last used values for the untimed sequence (operation 806), which may be stored in memory associated with the example control system.”) [The operating parameters of each mode that are stored reads on “storing the particular comfort preference in the memory”.]
Floro does not expressly teach, “the plurality of predefined comfort preferences each including different predefined settings associated with a temperature and a humidity level in a structure; wherein prompting the user comprises displaying the plurality of predefined comfort preferences that each include the respective temperature and the humidity level associated with each of the predefined comfort preferences, and wherein the respective temperature and humidity level associated with each of the predefined comfort preferences is a predefined temperature and a predefined humidity level associated with each of the predefined comfort preferences;... the   However, Harrod teaches heating, ventilating, air conditioning, and refrigeration systems, and controllers for configuring these systems. Harrod teaches:
the plurality of predefined comfort preferences each including different predefined settings associated with a temperature and a humidity level in a structure;... Harrod: FIG. 8 and Paragraph [0122] (“...a schedule may be applied to the selected vacation days to designate operating parameters, such as temperature set points, humidity set points,...”) [The schedules illustrated in FIG. 8 read on “the plurality of predefined comfort preferences”.]
... the particular comfort preference including a first setting associated with the temperature in the structure and a second setting associated with the humidity level in the structure, Harrod: FIG. 8 and Paragraph [0122] [As described above.] Harrod: Paragraph [0007] (“The control device also includes a graphical user interface capable of receiving a user input that selects one or more of the graphical elements to assign the operating schedule to the period shown on the calendar...”) [The user input selecting a schedule that includes temperature and humidity set points reads on “the particular comfort preference including a first setting associated with the temperature in the structure and a second setting associated with the humidity level in the structure”.]
...
controlling operation of a plurality of connected devices without user input based on the first setting and the second setting of the particular comfort preference in a portion of the structure. Harrod: Paragraph [0007] (“The control device also includes a graphical user interface capable of receiving a user input that selects one ... of the graphical elements to assign the operating schedule to the period shown on the calendar, and a processor capable of operating the heating, ventilating, air conditioning or cooling system in accordance with the operating schedule during the assigned period.”) Harrod: Paragraph [0117] (“HVAC system 52 may include separate HVAC zones for rooms within the house, such as the living room, kitchen, bedrooms, dining room, and/or den. Screen 276 includes graphical elements 278 that correspond to each of the zones within the HVAC system. A user may select a schedule using graphical elements 134 and then may select graphical elements 278 assign the selected schedule to specific zones.”) [Once the schedule is assigned to the period based on the user selection, the processor operating the system based on the schedule, which includes temperature and humidity settings, reads on “controlling operation of a plurality of connected devices without user input based on the first setting and the second setting”. Selecting a schedule for specific rooms for each of the HVAC zones reads on “the particular comfort preference in a portion of the structure”.]
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Floro and Harrod before them, for the plurality of predefined comfort preferences each including different predefined settings associated with a temperature and a humidity level in the structure; the particular comfort preference including a first setting associated with the temperature in the structure and a second setting associated with the humidity level in the structure, controlling operation of a plurality of connected devices without user input based on the first setting and the second setting of the 
One of ordinary skill in the art at the time of the invention would have been motivated to do make the combination of the cited references because Harrod enables a user to select a schedule including temperature and humidity settings for a particular year, month, day, or season and for particular zones in a building. (Harrod FIG. 8 and corresponding description and paragraph [0122])  The combination of the references would provide a user interface that allows for adjustment of more complex parameters. Further, the graphical user interface of Harrod would enable a user to understand how to adjust system parameters or various components of the HVAC system. Harrod paragraph [0004]
Floro and Harrod do not expressly teach, “wherein prompting the user comprises displaying the plurality of predefined comfort preferences that each include the respective temperature and the humidity level associated with each of the predefined comfort preferences, and wherein the respective temperature and humidity level associated with each of the predefined comfort preferences is a predefined temperature and a predefined humidity level associated with each of the predefined comfort preferences;... the single input from the user selects both the respective temperature and humidity level associated with the particular comfort preference;”.  However, Sakaguchi teaches a setting system for setting control scene information for causing the device control system to control one or more devices according to the control scene. Sakaguchi teaches:
…wherein prompting the user comprises displaying the plurality of predefined comfort preferences that each include the respective temperature and the humidity level associated with each of the predefined comfort preferences, and Sakaguchi: Paragraph [0029] (“The control scene setting process is a process of setting control scene information in response to an input from the input unit 31. The control scene setting process includes …scene start condition setting process…and icon setting process.”) Sakaguchi: Paragraph [0039] (“The scene start condition setting process is a process of setting a scene start condition in response to an input from the input unit 31. More specifically, the scene start condition setting process is a process of setting the scene start condition of the control scene information selected in the control scene selection process according to the input from the input unit 31. Therefore, in the control system 10, the user can change the condition for starting the control based on the control scene information according to his / her preference.”) Sakaguchi: Paragraph [0030] (“The device that is a candidate for the device to be controlled is registered in advance in the control scene setting unit 33. For example, the air conditioner 41, the lighting device 42, the air purifier 43, the shutter 44, the sash 45, the water heater 46, and the ventilation fan 47 are registered in advance.”) Sakaguchi: Paragraph [0035] (“The control start condition includes at least one of a time condition and an environmental condition.”) Sakaguchi: Paragraph [0037] (“The environmental condition is a condition regarding measurement information (for example, temperature, humidity, environmental information) regarding the facility 200.”) Sakaguchi: Paragraph [0043] (“FIG. 5 on the output unit 32 (S10). The control scene selection screen G10 displays icons B11 to B18 corresponding to the control scene information. Each image of the icons B11 to B18 includes an image and a name for the icon of the corresponding control scene information.”) Sakaguchi: Paragraph [0060] (“…when the device control system 20 receives the control scene information from the control scene setting unit 33, the device control system 20 starts a scene start determination process for determining whether or not the scene start condition Sakaguchi: Paragraph [0061] (“The device control system 20 is configured to operate one or a plurality of controlled devices according to the control content when it is determined that the control start condition is satisfied after the control based on the control scene information is started.”) [As shown in FIG. 5, each of the icons including control scene information including temperature and humidity reads on “displaying the plurality of predefined comfort preferences that each include the respective temperature and the humidity level” according to the user (his/her) preference reads on “associated with each of the predefined comfort preferences”.]
wherein the respective temperature and humidity level associated with each of the predefined comfort preferences is a predefined temperature and a predefined humidity level associated with each of the predefined comfort preferences; Sakaguchi: Paragraphs [0029], [0039], [0030], [0035], [0037],[0043], [0060], and [0061] [As described and explained above.]
…
the single input from the user selects both the respective temperature and humidity level associated with the particular comfort preference;… Sakaguchi: Paragraphs [0029], [0039], [0030], [0035], [0037],[0043], [0060], and [0061] [As described and explained above.][Once the user selects one of the icons (See Paragraph [0043] and Table 1 of Sakaguchi) representing a control scene in FIG. 5 being displayed, the control scene information including temperature, humidity, lighting, and other settings are adjusted based on the particular control scene selected reads on “the single input from the user selects both the respective temperature and humidity level associated with the particular comfort preference”.]
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Floro, Harrod, and Sakaguchi before them, for prompting the user comprises displaying the plurality of predefined comfort preferences that each include the respective temperature and the humidity level associated with each of the predefined comfort preferences, and wherein the respective temperature and humidity level associated with each of the predefined comfort preferences is a predefined temperature and a predefined humidity level associated with each of the predefined comfort preferences; and the single input from the user selects both the respective temperature and humidity level associated with the particular comfort preference because the references and the present application are in the same field of endeavor and are focused on user comfort by controlling an HVAC system through a user interface.
One of ordinary skill in the art at the time of the invention would have been motivated to do make the combination of the cited references because Sakaguchi so that the control scene information can be changed by the user according to his / her preference. Sakaguchi paragraph [0009]
Regarding claim 2, Floro, Harrod, and Sakaguchi teach all the claimed features of independent claim 1, from which claim 2 depends. Floro further teaches: 
The method of claim 1, wherein prompting the user to select the particular comfort preference comprises prompting, via a phone, a tablet, or a wrist-worn device, the user to select the particular comfort preference, and wherein receiving the single input comprises receiving the single input via the phone, the tablet, or the wrist-worn device. Floro: Column 
Regarding claim 4, Floro, Harrod, and Sakaguchi teach all the claimed features of independent claim 1, from which claim 4 depends. Harrod further teaches:
The method of claim 1, wherein each comfort preference of the plurality of predefined comfort preferences further includes at least one of a third setting associated with an airflow level in the structure or a fourth setting associated with a lighting level in the structure. Harrod: Paragraph [0099] (“The zones may allow HVAC system 52 to maintain different environmental conditions, such as temperature, humidity, or airflow, within different areas of the building.”) Harrod: Paragraph [0122] (“...a schedule may be applied to the selected vacation days to designate operating parameters, such as temperature set points, humidity set points, airflow settings, and the like for the selected vacation days.”) Harrod: Paragraph [0127] (“Similarly, a user may select graphical element 362 to set the time the nightlight turns off. After setting the night light brightness and time period, a user may select graphical element 274 to return to the main screen.”) [The airflow settings reads on “a third setting”.  The setting of the night light brightness reads on “a fourth setting associated with a lighting level”.] 
The motivation to combine Floro and Harrod as provided in claim 1 is incorporated herein.
Regarding claim 5, Floro, Harrod, and Sakaguchi teach all the claimed features of independent claim 1, from which claim 5 depends. Floro further teaches: 
The method of claim 1, further comprising determining the particular comfort preference based on at least one adjustment made directly to at least one of the plurality of connected devices by the user. Floro: Column 2, lines 38-41 (“The example controller 104 includes an input interface 112 configured to receive user input information such as desired operating parameters for the environmental adjustment equipment 102 from the user input section 106...”) Floro: Column 11, lines 34-35 (“This allows one touch operation by a user to switch operating modes. By touching one switch, a user can switch the control system to a new operating sequence and/or operating mode using predetermined operating parameters such as those last used for that operating mode.”) [The user input to adjust operating mode, which includes desired operating parameters, reads on “determining the particular comfort preference based on at least one adjustment made directly to at least one of the plurality of connected devices”.] 
Regarding claim 6, Floro, Harrod, and Sakaguchi teach all the claimed features of independent claim 1, from which claim 6 depends. Floro further teaches: 
The method of claim 1, wherein the plurality of connected devices in the structure includes two or more of a thermostat, an air conditioner, a furnace, a humidifier, a fan, a window shade, a window, a lighting device, and a fireplace. Floro: Column 3, lines 56-64 (“The example environmental adjustment equipment 102 may include one or more HVAC devices such as a heater, a cooling unit, a blower, an air duct damper, a hot water valve, and others utilized for indoor environmental temperature control and may also include devices such as humidifiers
Regarding independent claim 11, Floro teaches: 
A device comprising: Floro: “System and method for energy use control in an environmental control system”. Floro: Column 2, lines 30-35 (“The example environmental adjustment equipment 102 may include a heating, ventilating, and/or air conditioning (HVAC) system, a heat pump, or some other type of system for affecting the thermal comfort and/or air quality inside of a building such as a home or commercial building.”)
a memory; and Floro: Column 11, lines 14-15 (“These predetermined operating parameters may be stored in memory associated with the example control system.”) 
a processor coupled to the memory and configured to: Floro: Column, lines (“The example controller 104 further includes processor logic 120. The example processor logic 120 may include a digital central processing unit (CPU) in communication with non-transient computer readable media.”)
prompt a user to select a particular comfort preference from a plurality of predefined comfort preferences,... Floro: Column 3, lines 56-64 (“The example environmental adjustment equipment 102 may include one or more HVAC devices such as a heater, a cooling unit, a blower, an air duct damper, a hot water valve, and others utilized for indoor environmental temperature control and may also include devices such as humidifiers, dehumidifiers, ...”) Floro: Column 5, lines 23-24 (“...each control panel may be configured to control the environmental conditions in the monitored area...”) Floro: Column 6, lines 7-9 (“...control system allows a user to select an operating (e.g., energy) mode for use during a timed period or an untimed period.”) Floro: Column 5, line 54, to Column 6, line 4 (“Operating-mode-based temperature control may be implemented through the selection of an energy mode for activation. As an example, a maximum energy save mode, a mid-energy save mode, and a Floro: Column 6, lines 15-25 (“An “operating mode” (OM) selected to provide a range of regulated temperature for a particular “area” or “zone” in a system, can be considered a mode of operation that, when activated (selected and in use), causes signals and/or commands to be output for use by HVAC equipment (including throttling devices, if present, such as air duct dampers) in order to provide for the OM's associated area/zone, a temperature or range of temperature that results in an amount of energy usage per unit of time (e.g., hour) relative to that of one or more other OM(s) for the area when, instead, activated (in use) for the same area.”) [The mode selected by the user to adjust the operation of the environmental equipment, whether comfort mode in heating or comfort mode in cooling reads on “select a particular comfort preference”.]
receive a single input from the user indicating the particular comfort preference; Floro: Column 6, lines 9-14 (“Additionally, the example control system allows a user to select the operating mode for use during a timed period or an untimed period with the engagement of a single switch or predetermined actuation(s) of one or more switches, such as might include a Floro: Column 11, lines 34-35 (“This allows one touch operation by a user to switch operating modes.”) [The control system receiving from the user the operating mode selected with a single switch reads on “receive a single input from the user indicating the particular comfort preference”.]
determine the particular comfort preference based on the single input, ... Floro: Column 10, line 66, to Column 11, line 34 (“When operating to control environmental adjustment equipment, the example control system monitors for a user inputted operating sequence and/or operating mode change (operation 402)... If a change is detected (yes at decision 404), the example control system retrieves predetermined operating parameters for the operating sequence and/or operating mode (operation 406) ... The example control system then monitors for user ...select a different operating mode for use (operation 410)... when an “accept”, “confirm” or “done” switch (not shown) is actuated ..., the example control system can proceed to controlling the environmental adjustment equipment in accordance with the operating parameters (operation 418). This allows one touch operation by a user to switch operating modes.”) [The confirm or accept of the operating mode selected to control the environmental adjustment equipment reads on “determine the particular comfort preference based on the single input”.]
store the particular comfort preference in the memory responsive to receiving a selection, made with the single input, of the particular comfort preference; Floro: Column 6, lines 7-13 (“The example control system allows a user to select an operating (e.g., energy) mode for use during a timed period or an untimed period. Additionally, the example control system allows a user to select the operating mode for use during a timed period or an untimed period with the engagement of a single switch...”) Floro: Column 9, lines 15-16 (“...the set point values Floro: Column 17, lines 2-6 (“The example control system retrieves predetermined operating parameters such as last used or factory preset values for the STO sequence (operation 606), which may be stored in memory associated with the example control system.”) Floro: Column 19, lines 14-16 (“...the example control system retrieves predetermined operating parameters such as the last used values for the untimed sequence (operation 806), which may be stored in memory associated with the example control system.”) [The operating parameters of each mode that are stored reads on “store the particular comfort preference in the memory”.]
access the particular comfort preference from the memory; and... Floro: Column 11, lines 14-15 (“These predetermined operating parameters may be stored in memory associated with the example control system... After retrieving the predetermined (e.g., last used) operating parameters, the example control system may display them to a user on an output indication section (operation 408).”) 
Floro does not expressly teach, “the plurality of predefined comfort preferences each including different predefined settings associated with a temperature and a humidity level in a structure; wherein to prompt the user, the processor is configured to display the plurality of predefined comfort preferences that each include the respective temperature and the humidity level associated with each of the predefined comfort preferences, and wherein the respective temperature and humidity level associated with each of the predefined comfort preferences is a predefined temperature and a predefined humidity level associated with each of the predefined comfort preferences;... the single input from the user selects both the respective temperature and humidity level associated with the particular comfort preference; … the particular comfort preference including a first setting associated with the temperature in the structure and a second   However, Harrod teaches heating, ventilating, air conditioning, and refrigeration systems, and controllers for configuring these systems. Harrod teaches:
the plurality of predefined comfort preferences each including different predefined settings associated with a temperature and a humidity level in a structure;... Harrod: FIG. 8 and Paragraph [0122] (“...a schedule may be applied to the selected vacation days to designate operating parameters, such as temperature set points, humidity set points,...”) [The schedules illustrated in FIG. 8 read on “the plurality of predefined comfort preferences”.]
... the particular comfort preference including a first setting associated with the temperature in the structure and a second setting associated with the humidity level in the structure, Harrod: FIG. 8 and Paragraph [0122] [As described above.] Harrod: Paragraph [0007] (“The control device also includes a graphical user interface capable of receiving a user input that selects one or more of the graphical elements to assign the operating schedule to the period shown on the calendar...”) [The user input selecting a schedule that includes temperature and humidity set points reads on “the particular comfort preference including a first setting associated with the temperature in the structure and a second setting associated with the humidity level in the structure”.]
...
control operation of a plurality of connected devices without user input based on the first setting and the second setting of the particular comfort preference in a portion of the structure; and Harrod: Paragraph [0007] (“The control device also includes a graphical user Harrod: Paragraph [0117] (“HVAC system 52 may include separate HVAC zones for rooms within the house, such as the living room, kitchen, bedrooms, dining room, and/or den. Screen 276 includes graphical elements 278 that correspond to each of the zones within the HVAC system. A user may select a schedule using graphical elements 134 and then may select graphical elements 278 assign the selected schedule to specific zones.”) [Once the schedule is assigned to the period based on the user selection, the processor operating the system based on the schedule, which includes temperature and humidity settings, reads on “control operation of a plurality of connected devices without user input based on the first setting and the second setting”. Selecting a schedule for specific rooms for each of the HVAC zones reads on “the particular comfort preference in a portion of the structure”.]
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Floro and Harrod before them, for the plurality of predefined comfort preferences each including different predefined settings associated with a temperature and a humidity level in the structure; the particular comfort preference including a first setting associated with the temperature in the structure and a second setting associated with the humidity level in the structure, control operation of a plurality of connected devices without user input based on the first setting and the second setting of the particular comfort preference in a portion of the structure because the references and the present application are in the same field of endeavor and are focused on user comfort by controlling an HVAC system through a user interface.
Harrod enables a user to select a schedule including temperature and humidity settings for a particular year, month, day, or season and for particular zones in a building. (Harrod FIG. 8 and corresponding description and paragraph [0122])  The combination of the references would provide a user interface that allows for adjustment of more complex parameters. Further, the graphical user interface of Harrod would enable a user to understand how to adjust system parameters or various components of the HVAC system. Harrod paragraph [0004]
Floro and Harrod do not expressly teach, “wherein to prompt the user, the processor is configured to display the plurality of predefined comfort preferences that each include the respective temperature and the humidity level associated with each of the predefined comfort preferences, and wherein the respective temperature and humidity level associated with each of the predefined comfort preferences is a predefined temperature and a predefined humidity level associated with each of the predefined comfort preferences;... the single input from the user selects both the respective temperature and humidity level associated with the particular comfort preference;”.  However, Sakaguchi teaches a setting system for setting control scene information for causing the device control system to control one or more devices according to the control scene. Sakaguchi teaches:
…wherein to prompt the user, the processor is configured to display the plurality of predefined comfort preferences that each include the respective temperature and the humidity level associated with each of the predefined comfort preferences, and Sakaguchi: Paragraph [0029] (“The control scene setting process is a process of setting control scene information in response to an input from the input unit 31. The control scene setting process Sakaguchi: Paragraph [0039] (“The scene start condition setting process is a process of setting a scene start condition in response to an input from the input unit 31. More specifically, the scene start condition setting process is a process of setting the scene start condition of the control scene information selected in the control scene selection process according to the input from the input unit 31. Therefore, in the control system 10, the user can change the condition for starting the control based on the control scene information according to his / her preference.”) Sakaguchi: Paragraph [0030] (“The device that is a candidate for the device to be controlled is registered in advance in the control scene setting unit 33. For example, the air conditioner 41, the lighting device 42, the air purifier 43, the shutter 44, the sash 45, the water heater 46, and the ventilation fan 47 are registered in advance.”) Sakaguchi: Paragraph [0035] (“The control start condition includes at least one of a time condition and an environmental condition.”) Sakaguchi: Paragraph [0037] (“The environmental condition is a condition regarding measurement information (for example, temperature, humidity, environmental information) regarding the facility 200.”) Sakaguchi: Paragraph [0043] (“FIG. 5 on the output unit 32 (S10). The control scene selection screen G10 displays icons B11 to B18 corresponding to the control scene information. Each image of the icons B11 to B18 includes an image and a name for the icon of the corresponding control scene information.”) Sakaguchi: Paragraph [0060] (“…when the device control system 20 receives the control scene information from the control scene setting unit 33, the device control system 20 starts a scene start determination process for determining whether or not the scene start condition included in the control scene information is satisfied. When the device control system 20 determines that the scene start condition of the control scene information is satisfied, the device control system 20 starts control based on the control scene information.”) Sakaguchi: Paragraph [0061] (“The device control system 20 is configured to operate one or a plurality of controlled devices according to the control content when it is determined that the control start condition is satisfied after the control based on the control scene information is started.”) [As shown in FIG. 5, each of the icons including control scene information including temperature and humidity reads on “display the plurality of predefined comfort preferences that each include the respective temperature and the humidity level” according to the user (his/her) preference reads on “associated with each of the predefined comfort preferences”.]
wherein the respective temperature and humidity level associated with each of the predefined comfort preferences is a predefined temperature and a predefined humidity level associated with each of the predefined comfort preferences; Sakaguchi: Paragraphs [0029], [0039], [0030], [0035], [0037],[0043], [0060], and [0061] [As described and explained above.]
…
the single input from the user selects both the respective temperature and humidity level associated with the particular comfort preference;… Sakaguchi: Paragraphs [0029], [0039], [0030], [0035], [0037],[0043], [0060], and [0061] [As described and explained above.][Once the user selects one of the icons (See Paragraph [0043] and Table 1 of Sakaguchi) representing a control scene in FIG. 5 being displayed, the control scene information including temperature, humidity, lighting, and other settings are adjusted based on the particular control scene selected reads on “the single input from the user selects both the respective temperature and humidity level associated with the particular comfort preference”.]
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Floro, Harrod, and Sakaguchi before 
One of ordinary skill in the art at the time of the invention would have been motivated to do make the combination of the cited references because Sakaguchi so that the control scene information can be changed by the user according to his / her preference. Sakaguchi paragraph [0009]
Regarding claim 12, Floro and Harrod teach all the claimed features of independent claim 11, from which claim 12 depends. Floro further teaches: 
The device of claim 11, wherein to prompt the user to select the particular comfort preference, the processor is configured to prompt, via a phone, a tablet, or a wrist-worn device, the user to select the particular comfort preference, and wherein to receive the single input, the processor is configured to receive the single input via the phone, the tablet, or the wrist-worn device. Floro
Regarding claim 14, Floro, Harrod, and Sakaguchi teach all the claimed features of independent claim 11, from which claim 14 depends.  Harrod further teaches:
The device of claim 11, wherein each comfort preference of the plurality of predefined comfort preferences further includes a third setting associated an airflow level in the structure. Harrod: Paragraph [0099] (“The zones may allow HVAC system 52 to maintain different environmental conditions, such as temperature, humidity, or airflow, within different areas of the building.”) Harrod: Paragraph [0122] (“...a schedule may be applied to the selected vacation days to designate operating parameters, such as temperature set points, humidity set points, airflow settings, and the like for the selected vacation days.”)
The motivation to combine Floro and Harrod as provided in claim 11 is incorporated herein.
Regarding independent claim 17, Floro teaches:
A non-transitory computer-readable medium having instructions stored thereon which, when executed by a processor, cause the processor to: Floro: Column 5, lines 2-7 (“The CPU may be configured to execute programming instructions stored as a computer program in the non-transient computer readable media, and send and receive signals to/from the example thermostats 228, 230, 232, other control panels, the example controller 234, the HVAC equipment 202, and/or the dampers 216, 218, 220.”)
prompt, via a computing device, a user to select a particular comfort preference from a list of comfort preferences, ... Floro: Column 3, lines 56-64 (“The example environmental adjustment equipment 102 may include one or more HVAC devices such as a heater, a cooling unit, a blower, an air duct damper, a hot water valve, and others utilized for indoor environmental temperature control and may also include devices such as humidifiers,  Floro: Column 5, lines 23-24 (“...each control panel may be configured to control the environmental conditions in the monitored area...”) Floro: Column 6, lines 7-9 (“...control system allows a user to select an operating (e.g., energy) mode for use during a timed period or an untimed period.”) Floro: Column 5, line 54, to Column 6, line 4 (“Operating-mode-based temperature control may be implemented through the selection of an energy mode for activation. As an example, a maximum energy save mode, a mid-energy save mode, and a comfort mode may be the available options for the operating-mode-based temperature control. The maximum energy save mode may correspond to a lower set-point temperature when the conditioned medium is heating (a higher set-point temperature when the condition media is cooling). The mid-energy save mode may correspond to a middle set-point temperature when the conditioned medium is heating or cooling. The comfort mode may correspond to a higher set-point temperature when the conditioned medium is heating (a lower set-point temperature when the conditioned medium is cooling). The example control system can allow a user to control the environmental adjustment equipment by specifying an energy mode instead of specifying a particular temperature value. Although only three energy modes are discussed in this example, in other examples more than three energy modes may be available.”)  Floro: Column 6, lines 15-25 (“An “operating mode” (OM) selected to provide a range of regulated temperature for a particular “area” or “zone” in a system, can be considered a mode of operation that, when activated (selected and in use), causes signals and/or commands to be output for use by HVAC equipment (including throttling devices, if present, such as air duct dampers) in order to provide for the OM's associated area/zone, a temperature or range of temperature that results in an amount of energy usage per unit of time (e.g., hour) relative to that of one or more other OM(s) for the area when, instead, activated (in use) for the same area.”) [The mode selected by the user to adjust the operation of the environmental equipment, whether comfort mode in heating or comfort mode in cooling reads on “select a particular comfort preference”.  The environmental modes available for the user to select reads on “a list of comfort preferences”.]
receive, via a single input made using the computing device, a selection of the particular comfort preference from the list of comfort preferences,... Floro: Column 6, lines 9-14 (“Additionally, the example control system allows a user to select the operating mode for use during a timed period or an untimed period with the engagement of a single switch or predetermined actuation(s) of one or more switches, such as might include a “confirm” or “done” switch actuation.”) Floro: Column 11, lines 34-35 (“This allows one touch operation by a user to switch operating modes.”) [The control system receiving from the user the operating mode selected with a single switch reads on “receive, via a single input made using the computing device, a selection of the particular comfort preference”.]
...
store the particular comfort preference in a memory; and... Floro: Column 9, lines 15-16 (“...the set point values in use for each operating mode, can be stored...”) Floro: Column 17, lines 2-6 (“The example control system retrieves predetermined operating parameters such as last used or factory preset values for the STO sequence (operation 606), which may be stored in memory associated with the example control system.”) Floro: Column 19, lines 14-16 (“...the example control system retrieves predetermined operating parameters such as the last used values for the untimed sequence (operation 806), which may be stored in memory associated with the example control system.”) [The operating parameters of each mode that are stored reads on “store the particular comfort preference in the memory”.]
Floro does not expressly teach, “each comfort preference of the list of comfort preferences includes one or more other settings of different predefined settings associated with a temperature and a humidity level in the structure;...wherein the particular comfort preference includes a first setting associated with the temperature in the structure and a second setting associated with the humidity level in the structure, wherein the instructions that cause the processor to prompt the user comprise instructions that cause the processor to display the plurality of predefined comfort preferences that each include the respective temperature and the humidity level associated with each of the predefined comfort preferences, and wherein the respective temperature and humidity level associated with each of the predefined comfort preferences is a predefined temperature and a predefined humidity level associated with each of the predefined comfort preferences;… the single input from the user selects both the respective temperature and humidity level associated with the particular comfort preference,... and control operation of a plurality of connected devices in the structure without user input based on the first setting and the second setting of the particular comfort preference”.  However, Harrod teaches heating, ventilating, air conditioning, and refrigeration systems, and controllers for configuring these systems. Harrod teaches:
wherein each comfort preference of the list of comfort preferences includes one or more other settings of different predefined settings associated with a temperature and a humidity level in the structure;... Harrod: Paragraph [0116] (“After a schedule has been selected, a user may select a graphical element 270 to assign the schedule to a corresponding season such as winter, spring, summer, and/or fall. Further, a user may select a graphical element 268 to assign the selected schedule to the entire year. Moreover, a user may select a graphical element 272 to assign the selected schedule to a corresponding month. In certain embodiments, Harrod: FIG. 8 and Paragraph [0122] (“...a schedule may be applied to the selected vacation days to designate operating parameters, such as temperature set points, humidity set points,...”) [The schedules illustrated in FIG. 8 read on “the list of comfort preferences”.  The schedules for winter, spring, summer, and/or fall read on “one or more other settings of different predefined settings”.]
...wherein the particular comfort preference includes a first setting associated with the temperature in the structure and a second setting associated with the humidity level in the structure, Harrod: FIG. 8 and Paragraph [0122] [As described above.] Harrod: Paragraph [0007] (“The control device also includes a graphical user interface capable of receiving a user input that selects one or more of the graphical elements to assign the operating schedule to the period shown on the calendar...”) [The user input selecting a schedule that includes temperature and humidity set points reads on “the particular comfort preference includes a first setting associated with the temperature in the structure and a second setting associated with the humidity level in the structure”.]
...
control operation of a plurality of connected devices in the structure without user input based on the first setting and the second setting of the particular comfort preference. Harrod: Paragraph [0007] (“The control device also includes a graphical user interface capable of receiving a user input that selects one ... of the graphical elements to assign the operating schedule to the period shown on the calendar, and a processor capable of operating the heating, ventilating, air conditioning or cooling system in accordance with the operating schedule during Harrod: Paragraph [0117] (“HVAC system 52 may include separate HVAC zones for rooms within the house, such as the living room, kitchen, bedrooms, dining room, and/or den. Screen 276 includes graphical elements 278 that correspond to each of the zones within the HVAC system. A user may select a schedule using graphical elements 134 and then may select graphical elements 278 assign the selected schedule to specific zones.”) [Once the schedule is assigned to the period based on the user selection, the processor operating the system based on the schedule, which includes temperature and humidity settings, reads on “controlling operation of a plurality of connected devices without user input based on the first setting and the second setting”. Selecting a schedule for specific rooms for each of the HVAC zones reads on “in the structure...of the particular comfort preference”.]
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Floro and Harrod before them, for each comfort preference of the list of comfort preferences to include one or more other settings of different predefined settings associated with a temperature and a humidity level in the structure;...wherein the particular comfort preference includes a first setting associated with the temperature in the structure and a second setting associated with the humidity level in the structure, ... control operation of a plurality of connected devices in the structure without user input based on the first setting and the second setting of the particular comfort preference because the references and the present application are in the same field of endeavor and are focused on user comfort by controlling an HVAC system through a user interface.
One of ordinary skill in the art at the time of the invention would have been motivated to do make the combination of the cited references because Harrod enables a user to select a schedule including temperature and humidity settings for a particular year, month, day, or season Harrod FIG. 8 and corresponding description and paragraph [0122])  The combination of the references would provide a user interface that allows for adjustment of more complex parameters. Further, the graphical user interface of Harrod would enable a user to understand how to adjust system parameters or various components of the HVAC system. Harrod paragraph [0004]
Floro and Harrod do not expressly teach, “wherein the instructions that cause the processor to prompt the user comprise instructions that cause the processor to display the plurality of predefined comfort preferences that each include the respective temperature and the humidity level associated with each of the predefined comfort preferences, and wherein the respective temperature and humidity level associated with each of the predefined comfort preferences is a predefined temperature and a predefined humidity level associated with each of the predefined comfort preferences;... the single input from the user selects both the respective temperature and humidity level associated with the particular comfort preference;”.  However, Sakaguchi teaches a setting system for setting control scene information for causing the device control system to control one or more devices according to the control scene. Sakaguchi teaches:
… wherein the instructions that cause the processor to prompt the user comprise instructions that cause the processor to display the plurality of predefined comfort preferences that each include the respective temperature and the humidity level associated with each of the predefined comfort preferences, and Sakaguchi: Paragraph [0029] (“The control scene setting process is a process of setting control scene information in response to an input from the input unit 31. The control scene setting process includes …scene start condition setting process…and icon setting process.”) Sakaguchi: Paragraph [0039] (“The scene start condition setting process is a process of setting a scene start condition in response to an input the scene start condition of the control scene information selected in the control scene selection process according to the input from the input unit 31. Therefore, in the control system 10, the user can change the condition for starting the control based on the control scene information according to his / her preference.”) Sakaguchi: Paragraph [0030] (“The device that is a candidate for the device to be controlled is registered in advance in the control scene setting unit 33. For example, the air conditioner 41, the lighting device 42, the air purifier 43, the shutter 44, the sash 45, the water heater 46, and the ventilation fan 47 are registered in advance.”) Sakaguchi: Paragraph [0035] (“The control start condition includes at least one of a time condition and an environmental condition.”) Sakaguchi: Paragraph [0037] (“The environmental condition is a condition regarding measurement information (for example, temperature, humidity, environmental information) regarding the facility 200.”) Sakaguchi: Paragraph [0043] (“FIG. 5 on the output unit 32 (S10). The control scene selection screen G10 displays icons B11 to B18 corresponding to the control scene information. Each image of the icons B11 to B18 includes an image and a name for the icon of the corresponding control scene information.”) Sakaguchi: Paragraph [0060] (“…when the device control system 20 receives the control scene information from the control scene setting unit 33, the device control system 20 starts a scene start determination process for determining whether or not the scene start condition included in the control scene information is satisfied. When the device control system 20 determines that the scene start condition of the control scene information is satisfied, the device control system 20 starts control based on the control scene information.”) Sakaguchi: Paragraph [0061] (“The device control system 20 is configured to operate one or a plurality of controlled devices according to the control content when it is determined that the control start condition is satisfied [As shown in FIG. 5, each of the icons including control scene information including temperature and humidity reads on “display the plurality of predefined comfort preferences that each include the respective temperature and the humidity level” according to the user (his/her) preference reads on “associated with each of the predefined comfort preferences”.]
wherein the respective temperature and humidity level associated with each of the predefined comfort preferences is a predefined temperature and a predefined humidity level associated with each of the predefined comfort preferences; Sakaguchi: Paragraphs [0029], [0039], [0030], [0035], [0037],[0043], [0060], and [0061] [As described and explained above.]
…
the single input from the user selects both the respective temperature and humidity level associated with the particular comfort preference;… Sakaguchi: Paragraphs [0029], [0039], [0030], [0035], [0037],[0043], [0060], and [0061] [As described and explained above.][Once the user selects one of the icons (See Paragraph [0043] and Table 1 of Sakaguchi) representing a control scene in FIG. 5 being displayed, the control scene information including temperature, humidity, lighting, and other settings are adjusted based on the particular control scene selected reads on “the single input from the user selects both the respective temperature and humidity level associated with the particular comfort preference”.]
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Floro, Harrod, and Sakaguchi before them, to display the plurality of predefined comfort preferences that each include the respective temperature and the humidity level associated with each of the predefined comfort preferences, 
One of ordinary skill in the art at the time of the invention would have been motivated to do make the combination of the cited references because Sakaguchi so that the control scene information can be changed by the user according to his / her preference. Sakaguchi paragraph [0009]
Regarding claim 22, Floro, Harrod, and Sakaguchi teach all the claimed features of independent claim 11, from which claim 22 depends. Harrod further teaches:
The device of claim 11, wherein the particular comfort preference further includes a fourth setting associated with a lighting level in the structure, and… Harrod: Paragraph [0122] [As described in claim 11.] Harrod: Paragraph [0127] (“Similarly, a user may select graphical element 362 to set the time the nightlight turns off. After setting the night light brightness and time period, a user may select graphical element 274 to return to the main screen.”) [The nightlight reads on “a fourth setting associated with a lighting level”.] 
The motivation to combine Floro and Harrod as provided in claim 11 is incorporated herein.
Floro and Harrod do not expressly teach “the single input from the user selects the respective temperature, humidity level, and lighting level associated with the particular comfort preference”.  However, Sakaguchi teaches:
wherein the single input from the user selects the respective temperature, humidity level, and lighting level associated with the particular comfort preference. Sakaguchi: Paragraphs [0029], [0039], [0030], [0035], [0037],[0043], [0060], and [0061] [As described and explained in claim 11.][Once the user selects one of the icons (See Paragraph [0043] and Table 1 of Sakaguchi) representing a control scene in FIG. 5 being displayed, the control scene information including temperature, humidity, lighting, and other settings are adjusted based on the particular control scene selected reads on “the single input from the user selects the respective temperature, humidity level, and lighting level associated with the particular comfort preference”.]
The motivation to combine Floro, Harrod, and Sakaguchi as provided in claim 11 is incorporated herein.
Regarding claim 26, Floro, Harrod, and Sakaguchi teach all the claimed features of independent claim 11, from which claim 26 depends. Harrod further teaches:
The device of claim 11, wherein the fourth setting associated with the lighting level identifies a setting for one or more of a window, a window shade, or a light bulb. Harrod: Paragraph [0122] [As described in claim 1.] Harrod: Paragraph [0127] (“Similarly, a user may select graphical element 362 to set the time the nightlight turns off. After setting the night light brightness and time period, a user may select graphical element 274 to return to the main screen.”) [The setting of the night light brightness reads on “a fourth setting associated with a lighting level…a light bulb”.] 
The motivation to combine Floro and Harrod
Regarding claim 27, Floro, Harrod, and Sakaguchi teach all the claimed features of independent claim 1, from which claim 27 depends. Harrod further teaches:
The method of claim 1, wherein each comfort preference of the plurality of predefined comfort preferences further includes a fourth setting associated with a lighting level in the structure, and… Harrod: Paragraph [0122] [As described in claim 1.] Harrod: Paragraph [0127] (“Similarly, a user may select graphical element 362 to set the time the nightlight turns off. After setting the night light brightness and time period, a user may select graphical element 274 to return to the main screen.”) [The setting of the night light brightness reads on “a fourth setting associated with a lighting level…a light bulb”.] 
The motivation to combine Floro and Harrod as provided in claim 11 is incorporated herein.
Floro, Harrod, and Sakaguchi fail to teach explicitly, “wherein the single input from the user selects the respective temperature, humidity level, and lighting level associated with the particular comfort preference”.  Sakaguchi further teaches:
wherein the single input from the user selects the respective temperature, humidity level, and lighting level associated with the particular comfort preference. Sakaguchi: Paragraphs [0029], [0039], [0030], [0035], [0037],[0043], [0060], and [0061] [As described and explained in claim 11.][Once the user selects one of the icons (See Paragraph [0043] and Table 1 of Sakaguchi) representing a control scene in FIG. 5 being displayed, the control scene information including temperature, humidity, lighting, and other settings are adjusted based on the particular control scene selected reads on “the single input from the user selects the respective temperature, humidity level, and lighting level associated with the particular comfort preference”.]
Floro, Harrod, and Sakaguchi as provided in claim 11 is incorporated herein.


Claims 7, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Floro, Harrod, and Sakaguchi and further in view of Berman et al. (US Patent Publication No. 2016/0258209 A1) (“Berman”).
Regarding claim 7, Floro, Harrod, and Sakaguchi teach all the claimed features of independent claim 1, from which claim 7 depends.  Floro and Harrod fail to teach explicitly, “determining an uncontrolled condition outside of the structure bearing on the particular comfort preference and modifying the respective operation of the plurality of connected devices in the structure to provide the particular comfort preference based on the uncontrolled condition outside of the structure”.  Berman is directed to a system including information and data from analysis systems about optimal window covering positions communicated to an automated system. Berman teaches: 
The method of claim 1, further comprising determining an uncontrolled condition outside of the structure bearing on the particular comfort preference and modifying the respective operation of the plurality of connected devices in the structure to provide the particular comfort preference based on the uncontrolled condition outside of the structure. Berman: Paragraph [0067] (“Reactive control of ASCN 100 may include, for example, using sensors coupled with algorithms which determine the sky conditions, brightness of the external horizontal sky, brightness of the external vertical sky in any/all orientation(s), ..., external temperature,...”) Berman: Paragraph [0005] (“...by raising the window coverings every morning, Berman: Paragraph [0034] (“In various embodiments, the benefits of automation (for optimizing the home/building environment) are provided, without incurring the associated high costs... the system informs the occupant when to make changes to the settings for devices such as window coverings, lights, thermostats, etc. in order to optimize the environment for any combination of preferences (e.g., visual comfort, thermal comfort, energy conservation, privacy, view, code compliance, performance, scenes, personal preference, etc).”) Berman: Paragraph [0036] (“...an owner can prepare their building to be “automation ready.” When a tenant moves in, they can choose to either have automated window coverings or the system disclosed herein ...”) Berman: Paragraph [0043] (“The system may also automatically adjust such systems.”) [The external temperature or brightness reads on “an uncontrolled condition outside of the structure”.  The adjustment of the HVAC based on external temperature for thermal comfort reads on “modifying the respective operation of the plurality of connected devices in the structure to provide the particular comfort preference”.]
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Floro, Harrod, Sakaguchi, and Berman before them, to consider the influence of the external temperature or brightness or uncontrolled conditions of Berman on the controls of a HVAC because the references and the present application are in the same field of endeavor and are focused on user comfort.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because the system can recommend to a lighting system certain compensation strategies when proper amounts of daylight or other light are not available to meet certain requirements. Berman Paragraph [0044] These strategies may change seasonally, and can 
Regarding claim 8, Floro, Harrod, Sakaguchi, and Berman teach all the claimed features of independent claim 1 and claim 7, from which claim 8 depends. Berman further teaches: 
The method of claim 7, wherein determining the uncontrolled condition outside of the structure comprises determining an intensity of sunlight, and wherein modifying the respective operation of the plurality of connected devices comprises closing shades in the structure in response to determining the intensity of sunlight. Berman: Paragraph [0091] (“Thus, in response, ASCN 100 may utilize one or more solar penetration algorithms in order to provide a notification to move a window covering incrementally downward to at least partially block the incoming reflected solar ray. In another example, in the case of reflectance from a body of water such as a pond, the resulting apparent position of the sun has a negative altitude (e.g., the reflected light appears to originate from a sun shining up from below the horizon). In response, ASCN 100 may provide a notification to move a window covering to a fully closed position to at least partially block the incoming reflected ray. However, ASCN 100 may take any desired action and/or may move a window covering to any suitable location and/or into any appropriate configuration responsive to reflectance information, and ASCN 100 is not limited to the examples given.”) [The window covering to a fully closed position based on the amount of reflected solar ray reads on “modifying the respective operation of the plurality of connected devices comprises closing shades in the structure in response to determining the intensity of sunlight”.]
The motivation to combine Floro, Harrod, Sakaguchi, and Berman
Regarding claim 15, Floro, Harrod, and Sakaguchi teach all the claimed features of independent claim 11, from which claim 15 depends.  Floro, Harrod, and Sakaguchi fail to teach explicitly, “determine an uncontrolled condition outside of the structure bearing on the particular comfort preference and modify the respective operation of the plurality of connected devices in the structure to provide the particular comfort preference based on the uncontrolled condition outside of the structure”.  Berman is directed to a system including information and data from analysis systems about optimal window covering positions communicated to an automated system. Berman teaches: 
The device of claim 11, wherein the processor is configured to: determine an uncontrolled condition outside of the structure bearing on the particular comfort preference; and modify the respective operation of the plurality of connected devices in the structure to provide the particular comfort preference based on the uncontrolled condition outside of the structure. Berman: Paragraph [0067] (“Reactive control of ASCN 100 may include, for example, using sensors coupled with algorithms which determine the sky conditions, brightness of the external horizontal sky, brightness of the external vertical sky in any/all orientation(s), ..., external temperature,...”) Berman: Paragraph [0005] (“...by raising the window coverings every morning, the dimmable lighting system and the HVAC would adjust to having natural light and heat entering the space.”) Berman: Paragraph [0034] (“In various embodiments, the benefits of automation (for optimizing the home/building environment) are provided, without incurring the associated high costs... the system informs the occupant when to make changes to the settings for devices such as window coverings, lights, thermostats, etc. in order to optimize the environment for any combination of preferences (e.g., visual comfort, thermal comfort, energy conservation, privacy, view, code compliance, performance, scenes, personal preference, Berman: Paragraph [0036] (“...an owner can prepare their building to be “automation ready.” When a tenant moves in, they can choose to either have automated window coverings or the system disclosed herein ...”) Berman: Paragraph [0043] (“The system may also automatically adjust such systems.”) [The external temperature or brightness reads on “an uncontrolled condition outside of the structure”.  The adjustment of the HVAC based on external temperature for thermal comfort reads on “modify the respective operation of the plurality of connected devices in the structure to provide the particular comfort preference”.]
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Floro, Harrod, Sakaguchi, and Berman before them, to consider the influence of the external temperature or brightness or uncontrolled conditions of Berman on the controls of a HVAC because the references and the present application are in the same field of endeavor and are focused on user comfort.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because the system can recommend to a lighting system certain compensation strategies when proper amounts of daylight or other light are not available to meet certain requirements. Berman Paragraph [0044] These strategies may change seasonally, and can help offset depression and lost efficiency especially during winter conditions for people in northern-most climates. 

Claims 9, 18, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Floro, Harrod, and Sakaguchi, and further in view of Bruhn et al. (US Patent Publication No. 2017/0191695 A1) (“Bruhn”).
Regarding claim 9, Floro, Harrod, and Sakaguchi teach all the claimed features of independent claim 1, from which claim 9 depends.  Floro, Harrod, and Sakaguchi fail to teach explicitly, “determining an uncontrolled condition inside the structure and modifying the respective operation of the plurality of connected devices in the structure to provide the particular comfort preference based on the uncontrolled condition inside the structure”.  Bruhn is directed to a control of home automation activity based on user preferences. Bruhn teaches: 
The method of claim 1, further comprising determining an uncontrolled condition inside the structure and modifying the respective operation of the plurality of connected devices in the structure to provide the particular comfort preference based on the uncontrolled condition inside the structure. Bruhn: Paragraph [0176] (“… the home automation system may make a determination, based on the settings and rules within the home automation system, which settings to follow while both users are in the room ... The rules with the home automation system may also be tailored to the set of users on a room-by-room basis, or even on the basis of a portion of a room to a portion of a room. For example, if two sensors are located in the gym, the sensors may be able to detect the exact or close to exact location of each user in the gym. Therefore, if the first user is using a treadmill in one portion of the room, and the second user is using a treadmill in a second portion of the room as detected by the sensors, then the home automation system may turn off the lights located above or near the first user, but turn the lights on located above or near the second user. The home automation system may also make other changes in the room to account for both users being in the same room…”) [Second user entering the gym with a contradicting condition that the first user (lights on or off) reads on the “uncontrolled condition”.  The home automation system modifies the respective operation of the lights based on the priority or ranking of the two users and modifies the operation of the lights based on the ranking (second user with highest ranking will have the lights on).]
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Floro, Harrod, Sakaguchi, and Bruhn before them, to determine an uncontrolled condition inside the structure and modifying the respective operation of the plurality of connected devices in the structure to provide the particular comfort preference based on the uncontrolled condition inside the structure as taught in Bruhn because the references and the present application are in the same field of endeavor and are focused on user comfort.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would help the users within a room to avoid discomfort on the amount of light inside the room when one of the users prefers to have the lights off, thus improving user comfort of the user with a highest priority, if multiple users are present. (Paragraphs [0176] and [0180] of Bruhn)
Regarding claim 18, Floro, Harrod, and Sakaguchi teach all the claimed features of independent claim 17, from which claim 18 depends.  Floro and Harrod fail to teach explicitly, “instructions to cause at least one of the connected devices in the structure to enter a different operation state to continue to provide the particular comfort preference responsive to a change in a condition inside or outside the structure”.  Bruhn is directed to a control of home automation activity based on user preferences. Bruhn teaches: 
The non-transitory computer-readable medium of claim 17, wherein the instructions include instructions to cause at least one of the connected devices in the structure to enter a different operation state to continue to provide the particular comfort preference responsive to a change in a condition inside or outside the structure. Bruhn: Paragraph [0176] (“For example, if a sensor in room 4 (gym) detects that a first user has entered the room, and the first user likes the lights to be turned "off" when that user is working out, then the home automation system may turn (or leave) the lights off when that user enters the gym. If a second user enters the gym, and the second user's settings indicate that the second user likes the lights on while working out, then the home automation system may make a determination, based on the settings and rules within the home automation system, which settings to follow while both users are in the room…In the above example, the home automation system may automatically lower a barricade (e.g. a moving wall or door) to separate the two users in the gym so as to block light from the second user's lights from reaching the first user's lights to allow both users to enjoy their chosen settings.  After one of the users leaves the gym, the settings in the gym may be adjusted to tailor the gym to the environment and settings that the user remaining in the gym would want.”) [Second user entering the gym with a contradicting condition that the first user (lights on or off) reads on the condition inside the structure.  The home automation system automatically lowers a barricade (enter a different operation state) to continue to provide the comfort preference (lights off) for the first user.]
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Floro, Harrod, Sakaguchi, and Bruhn before them, to include instructions to cause at least one of the connected devices in the structure to enter a different operation state to continue to provide the particular comfort preference responsive to a change in a condition inside or outside the structure as taught in Bruhn because the references and the present application are in the same field of endeavor and are focused on user comfort.
Bruhn)
Regarding claim 24, Floro, Harrod, and Sakaguchi teach all the claimed features of independent claim 1, from which claim 9 depends.  Harrod further teaches:
The method of claim 1, further comprising: 
…
wherein controlling operation of the plurality of connected devices comprises controlling operation of the plurality of connected devices without the user input based on the first setting and the second setting of the particular comfort preference in the portion of the structure and Harrod: Paragraph [0007] (“The control device also includes a graphical user interface capable of receiving a user input that selects one ... of the graphical elements to assign the operating schedule to the period shown on the calendar, and a processor capable of operating the heating, ventilating, air conditioning or cooling system in accordance with the operating schedule during the assigned period.”) Harrod: Paragraph [0117] (“HVAC system 52 may include separate HVAC zones for rooms within the house, such as the living room, kitchen, bedrooms, dining room, and/or den. Screen 276 includes graphical elements 278 that correspond to each of the zones within the HVAC system. A user may select a schedule using graphical elements 134 and then may select graphical elements 278 assign the selected schedule to specific zones.”) [Once the schedule is assigned to the period based on the user selection, the processor operating the system based on the schedule, which includes temperature and humidity settings, reads on “controlling operation of a plurality of connected devices comprises controlling operation of the plurality of connected devices without the user input based on the first setting and the second setting”. Selecting a schedule for specific rooms for each of the HVAC zones reads on “the particular comfort preference in a portion of the structure”.]
Floro, Harrod, and Sakaguchi fail to teach explicitly, “determining that the user is in the portion of the structure, …” and that the controlling is “based on the determination that the user is in the portion of the structure”.  Bruhn is directed to a control of home automation activity based on user preferences. Bruhn teaches: 
determining that the user is in the portion of the structure, …
Bruhn: Paragraph [0175] (“For example, if a user is detected as being located in the bedroom, the home automation system may change the settings on the HVAC system so that the bedroom is set to a temperature that the user has selected as the user's preferred temperature.”) 
controlling operation of the plurality of connected devices without the user input … based on the determination that the user is in the portion of the structure. Bruhn: Paragraph [0175] [As described above.] Bruhn: Paragraph [0177] (“The home automation system may also make other changes to the home automation devices in the room where the television is located that also fit within the user's settings profile. For example, the home automation system may turn the lights to a certain dimness level, may set the HVAC to a certain temperature, among other changes.”) [The changing of the setting of the HVAC system, the lights, etc. reads on “controlling operation of the plurality of connected devices without the user input … based on the determination that the user is in the portion of the structure”.]
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Floro, Harrod, Sakaguchi. and Bruhn Bruhn because the references and the present application are in the same field of endeavor and are focused on user comfort.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would help the users within a room to avoid discomfort temperature, humidity, and on the amount of light inside the room when one of the users prefers to have the lights off, thus improving user comfort of the user with a highest priority, if multiple users are present. (Paragraphs [0176] and [0180] of Bruhn)
Regarding claim 25, Floro, Harrod, and Sakaguchi teach all the claimed features of independent claim 1, from which claim 9 depends.  Harrod further teaches:
The device of claim 11,
…
wherein to control operation of the plurality of connected devices, the processor is configured to control operation of the plurality of connected devices without user input based on the first setting and the second setting of the particular comfort preference in the portion of the structure and… Harrod: Paragraph [0007] (“The control device also includes a graphical user interface capable of receiving a user input that selects one ... of the graphical elements to assign the operating schedule to the period shown on the calendar, and a processor capable of operating the heating, ventilating, air conditioning or cooling system in accordance with the operating schedule during the assigned period.”) Harrod: Paragraph [0117] (“HVAC system 52 may include separate HVAC zones for rooms within the house, such as the living [Once the schedule is assigned to the period based on the user selection, the processor operating the system based on the schedule, which includes temperature and humidity settings, reads on “to control operation of the plurality of connected devices, the processor is configured to control operation of the plurality of connected devices without user input based on the first setting and the second setting”. Selecting a schedule for specific rooms for each of the HVAC zones reads on “the particular comfort preference in a portion of the structure”.]
Floro, Harrod, and Sakaguchi fail to teach explicitly, “the processor is configured to determine whether the user is in the portion of the structure, …” and that the control operation is “based on the determination that the user is in the portion of the structure”.  Bruhn is directed to a control of home automation activity based on user preferences. Bruhn teaches: 
wherein the processor is configured to determine whether the user is in the portion of the structure, … Bruhn: Paragraph [0175] (“For example, if a user is detected as being located in the bedroom, the home automation system may change the settings on the HVAC system so that the bedroom is set to a temperature that the user has selected as the user's preferred temperature.”) 
…control operation of the plurality of connected devices without the user input … based on the determination that the user is in the portion of the structure. Bruhn: Paragraph [0175] [As described above.] Bruhn: Paragraph [0177] (“The home automation system may also make other changes to the home automation devices in the room where the television is located that [The changing of the setting of the HVAC system, the lights, etc. reads on “control operation of the plurality of connected devices without the user input … based on the determination that the user is in the portion of the structure”.]
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Floro, Harrod, Sakaguchi. and Bruhn before them, for the processor to cause at least one of the connected devices in the structure to enter a different operation state to determine that the user is in the portion of the structure, … and that the controlling is based on the determination that the user is in the portion of the structure as taught in Bruhn because the references and the present application are in the same field of endeavor and are focused on user comfort.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would help the users within a room to avoid discomfort temperature, humidity, and on the amount of light inside the room when one of the users prefers to have the lights off, thus improving user comfort of the user with a highest priority, if multiple users are present. (Paragraphs [0176] and [0180] of Bruhn)

Claims 10, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Floro, Harrod, and Sakaguchi, and further in view of Hoke et al. (US Patent Publication No. 2012/0312520 A1) (“Hoke”).
Regarding claim 10, Floro, Harrod, and Sakaguchi teach all the claimed features of independent claim 1, from which claim 10 depends. Floro further teaches: 
The method of claim 1, wherein prompting the user to select the particular comfort preference comprises presenting the plurality of predefined comfort preferences including a first predefined comfort preference associated with a coldest temperature setting,... Floro: Column 5, line 65 to Column 6, line 1 (“The comfort mode may correspond to a higher set-point temperature when the conditioned medium is heating (a lower set-point temperature when the conditioned medium is cooling).”) 
Floro, Harrod, and Sakaguchi do not expressly teach that the plurality of predefined comfort preferences include “a lowest humidity setting, and a highest fan setting”.  However, Hoke teaches a system and a method for coordinating multiple heating and cooling devices to provide thermal comfort.  Hoke teaches:
a lowest humidity setting, and a highest fan setting. Hoke: Paragraph [0035] (“A trace 85 illustrates default levels wherein all internal air is recirculated at 86 when the temperature/humidity index is lowest...the desired cabin conditions (which would enable a higher blower setting for increased perception of cooling while consuming less energy to run the blower).”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Floro, Harrod, Sakaguchi, and Hoke before them, to include the lowest humidity setting and the highest fan setting when operating at the lowest temperature as taught in Hoke because the references and the present application are in the same field of endeavor and are focused on user comfort.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve user comfort during a cooling condition while reducing energy usage. Directing a higher relative proportion of energy into touchpoint thermal Hoke)
Regarding claim 16, Floro, Harrod, and Sakaguchi teach all the claimed features of independent claim 11, from which claim 16 depends. Floro further teaches: 
The device of claim 11, wherein to prompt the user to select the particular comfort preference, the processor is configured to present the plurality of predefined comfort preferences including a first predefined comfort preference associated with a coldest temperature setting,... Floro: Column 5, line 65 to Column 6, line 1 (“The comfort mode may correspond to a higher set-point temperature when the conditioned medium is heating (a lower set-point temperature when the conditioned medium is cooling).”) 
Floro, Harrod, and Sakaguchi do not expressly teach that the plurality of predefined comfort preferences include “a lowest humidity setting, and a highest fan setting”.  However, Hoke teaches a system and a method for coordinating multiple heating and cooling devices to provide thermal comfort.  Hoke teaches:
a lowest humidity setting, and a highest fan setting. Hoke: Paragraph [0035] (“A trace 85 illustrates default levels wherein all internal air is recirculated at 86 when the temperature/humidity index is lowest...the desired cabin conditions (which would enable a higher blower setting for increased perception of cooling while consuming less energy to run the blower).”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Floro, Harrod, Sakaguchi, and Hoke Hoke because the references and the present application are in the same field of endeavor and are focused on user comfort.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve user comfort during a cooling condition while reducing energy usage. Directing a higher relative proportion of energy into touchpoint thermal devices achieves the greatest comfort benefit at the highest energy efficiency. Coordination between the main forced-air components and the touchpoint devices across all conditions greatly reduces energy use while maintaining occupant comfort. (Paragraphs [0007] and [0009] of Hoke)
Regarding claim 20, Floro, Harrod, and Sakaguchi teach all the claimed features of independent claim 17, from which claim 20 depends. Floro further teaches: 
The non-transitory computer-readable medium of claim 17, wherein the instructions to prompt the user to select the particular comfort preference include instructions to present the plurality of predefined comfort preferences including a first predefined comfort preference associated with a coldest temperature setting,... Floro: Column 5, line 65 to Column 6, line 1 (“The comfort mode may correspond to a higher set-point temperature when the conditioned medium is heating (a lower set-point temperature when the conditioned medium is cooling).”) 
Floro, Harrod, and Sakaguchi do not expressly teach that the plurality of predefined comfort preferences include “a lowest humidity setting, and a highest fan setting”.  However, Hoke teaches a system and a method for coordinating multiple heating and cooling devices to provide thermal comfort.  Hoke teaches:
a lowest humidity setting, and a highest fan setting. Hoke: Paragraph [0035] (“A trace 85 illustrates default levels wherein all internal air is recirculated at 86 when the temperature/humidity index is lowest...the desired cabin conditions (which would enable a higher blower setting for increased perception of cooling while consuming less energy to run the blower).”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Floro, Harrod, Sakaguchi, and Hoke before them, to include the lowest humidity setting and the highest fan setting when operating at the lowest temperature as taught in Hoke because the references and the present application are in the same field of endeavor and are focused on user comfort.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve user comfort during a cooling condition while reducing energy usage. Directing a higher relative proportion of energy into touchpoint thermal devices achieves the greatest comfort benefit at the highest energy efficiency. Coordination between the main forced-air components and the touchpoint devices across all conditions greatly reduces energy use while maintaining occupant comfort. (Paragraphs [0007] and [0009] of Hoke)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2019/0042855 A1 to Sherry describes a server system that obtains a first video sub-stream comprising a first plurality of images of a scene and obtains a second video sub-stream comprising a second plurality of images of at least a portion of the scene. Images of the second video sub-stream have a higher image resolution than images of the first video sub-stream. The first video sub-stream is transmitted to a client device for display. A selection of a region of interest in the scene is .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA M. CHOI/Patent Examiner, Art Unit 2117